Citation Nr: 0309667	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  01-08 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel




INTRODUCTION

The appellant had active duty for training (ACDUTRA) from 
July 1982 to December 1982, and thereafter had periods of 
active duty for training while serving with the Louisiana 
Army National Guard to include July 14 to July 25, 1984; July 
26 to July 28, 1984; February 8 to February 24, 1985; June 14 
to June 28, 1986; June 27 to July 11, 1987; July 16 to July 
25, 1988; and from July 26 to July 30, 1988.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2001 rating decision of the 
Department of Veterans Affairs (VA) New Orleans, Louisiana, 
Regional Office (RO) that denied the appellant's petition to 
reopen his claim for entitlement to service connection for 
hypertension.  

Given the disposition of this appeal, the Board is 
undertaking additional development on the issue of 
entitlement to service connection for hypertension as shown 
in the REMAND below.


FINDINGS OF FACT

1.  Service connection for hypertension was denied in a 
September 1997 Board decision on the basis that a well-
grounded claim had not been submitted.  That decision was not 
appealed and it became final.  Service connection for 
hypertension was denied in several rating decisions 
thereafter, including in a May 2000 RO decision, on the basis 
that there had not been presented new and material evidence 
to reopen a previously denied claim that had become final.  
The appellant did not timely appeal the May 2000 rating 
decision, and that represented the last final denial of the 
claim on any basis.  

2.  The appellant has presented new medical evidence since 
May 2000 that is so significant as to the issue of 
entitlement to service connection for hypertension that it 
must be considered in order to decide the merits of that 
claim for service connection.  


CONCLUSION OF LAW

The May 2000 RO decision that denied the appellant's request 
to reopen a claim of entitlement to service connection for 
hypertension is final; new and material evidence has been 
submitted, and the claim is reopened.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 3.156, 3.160(d), 20.302 
(2001 and 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the disposition of the appellant's appeal, 
the Board finds that notwithstanding the enactment of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), no undue prejudice to the 
appellant is evident by the Board's disposition herein.  Cf. 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In light of the 
favorable disposition of the claim to reopen, it is clear 
that sufficient evidence has been developed in this respect.  
However, as discussed more fully below, additional notice and 
development will be needed before disposing of the claim on 
the merits. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2002).  

RO decisions which are unappealed become final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2002).  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2002).  A claimant 
has one year from notification of a decision of the agency of 
original jurisdiction to file the notice of disagreement, and 
the decision becomes final if a notice of disagreement is not 
filed within that time.  38 U.S.C.A. § 7105(b), (c); 38 
C.F.R. §§ 3.160(d), 20.302(a) (2002).  A substantive appeal 
must be filed within 60 days from the date that the agency of 
original jurisdiction (here, the RO) mailed the statement of 
the case to the appellant, or within the remainder of the 1-
year period from the date of mailing of notification of the 
determination being appealed, whichever period ends later.  
38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302.

The appellant is seeking service connection for hypertension 
which he contends began in or was the result of service.  
However, inasmuch as a final decision as to that issue has 
been rendered, the matter currently before the Board for 
appellate review is whether new and material evidence has 
been submitted with which to reopen the claim of entitlement 
to service connection.

Service connection for hypertension was denied in a September 
1997 Board decision on the basis that a well-grounded claim 
had not been submitted.  That decision was not appealed and 
it became final.  Service connection for hypertension was 
denied in several rating decisions thereafter, including most 
recently in a May 2000 RO decision on the basis that there 
had not been presented new and material evidence to reopen a 
previously denied claim that had become final.  The appellant 
was notified of that decision and of his right to appeal.  
The appellant did not timely appeal the May 2000 rating 
decision.  Given that the appellant did not file a notice of 
disagreement with the May 2000 rating decision within one 
year from the date that notice of the decision was mailed, 
the May 2000 decision of the RO is therefore final.  This was 
the last final denial on any basis of that claim.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.160(d), 20.302.  

Despite the finality of the prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2002).  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).


The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.156).  The 
change in the law, however, pertains only to claims filed on 
or after August 29, 2001.  66 Fed. Reg. 45,620.  Because the 
appellant's claim was initiated in October 2000, prior to 
August 2001, his claim will be adjudicated by applying the 
regulation in effect prior to August 2001.

New and material evidence must be presented or secured since 
the time that the claim was finally disallowed on any basis.  
Evans v. Brown, 9 Vet. App. 273 (1996).  Determining what the 
"issue at hand" in a case is depends on the specified basis 
or bases for the last disallowance of the claim.  Evans, 9 
Vet. App. at 284.  Evidence presented since the last final 
disallowance need not be probative of all elements required 
to award the claim, but need be probative only as to each 
element that was a specified basis for the last disallowance.  
See Glynn v. Brown, 6 Vet. App. 523, 528-29 (1994) and Struck 
v. Brown, 9 Vet. App. 145, 151 (1996).

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. § 
3.156.  New evidence may be found to be material if it 
provides "a more complete picture of the circumstances 
surrounding the origin of the appellant's injury or 
disability, even where it will not eventually convince the 
Board to alter its rating decision."  Elkins v. West, 12 Vet. 
App. 209 (1999).

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  


As noted above, the underlying basis of the RO's last final 
denial of the appellant's request to reopen the previously 
denied claim of entitlement to service connection for 
hypertension was that that there was no new and material 
evidence of any relationship of hypertension to service, that 
is, there was no new evidence "that must be considered in 
order to fairly decide the appellant's claim."  
Consequently, the Board must determine if any of the evidence 
received subsequent to the May 2000 determination is both 
"new" and "material," to the underlying question of whether 
the appellant has hypertension that is related to service.  
In essence, any newly submitted evidence must be new and must 
support the existence of hypertension that is related to 
service.  

New and material evidence has been received.  Medical 
evidence associated with the claims file subsequent to the 
RO's denial of the claim in May 2000 includes excerpts from 
service medical records not previously of record.  These 
newly associated service medical records include an October 
18, 1982 treatment record in which the appellant's blood 
pressure reading was 134/92 (systolic/diastolic).  A 
diastolic reading of over 90 is considered an elevated 
reading.  There is also a service medical record dated May 8, 
1983, wherein the appellant's blood pressure reading was 
170/100.  Although this elevated reading was not specifically 
within the appellant's active duty time period, its proximity 
in time to service must be considered significant.  Other 
more recent medical evidence associated with the claims file 
subsequent to the RO's denial of the claim in May 2000 
includes a medical statement submitted in July 2001 by the 
appellant's private physician, C.F., M.D. who opines that the 
appellant's hypertension is service-connected.  
Significantly, Dr. C.F. bases this opinion partly upon the 
newly submitted May 1983 treatment record noted above.  

This newly submitted evidence bears directly and 
substantially upon the specific matter under consideration 
and was not considered by the RO in its May 2000 decision, 
and, of course, it was not considered in any decision prior 
thereto.  Therefore, these additional medical records are so 
significant that they must be considered in order to fairly 
decide the merits of this claim.  The aforementioned evidence 
constitutes new and material evidence under 38 C.F.R. 
§ 3.156(a), and the Board is required to reopen the 
previously denied claim.  

Additional development is needed before the Board can proceed 
to adjudicate the appellant's claim for service connection 
for hypertension on the merits.  As noted above, that 
development will proceed within the context of the remand 
below.  

In conclusion, new evidence has been presented that is so 
significant as to the issue of entitlement to service 
connection for hypertension that it must be considered in 
order to decide the appellant's claim.  New and material 
evidence has thus been presented.  The claim is, therefore, 
reopened, and to that extent, the appeal is granted.  
38 U.S.C.A. §§ 5108, 7104, 7105; 38 C.F.R. §§ 3.156, 
3.160(d).


ORDER

New and material evidence having been presented, the claim of 
entitlement to service connection for hypertension is 
reopened.  To this extent only, the appeal is granted.


REMAND

As decided above, new and material evidence has been found to 
reopen the appellant's claim of entitlement to service 
connection for hypertension.  Consequently, the issue must 
now be considered on a de novo basis, that is, it must be 
considered based upon all of the evidence of record, both new 
and old.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
eliminated the former statutory requirement that claims be 
well grounded.  This law also redefined the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
Regulations implementing the VCAA have been enacted.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002).  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Because of this change in the law brought about by the VCAA, 
the RO must provide the appellant with complete notice of the 
provisions of the VCAA and determine whether any additional 
notification or development action is required under the 
VCAA.  Although there has been considerable development that 
has been completed in association with the appellant's claim, 
there has been no specific compliance in this case with the 
VCAA.  The Board notes that any notification must be in 
compliance with the recent holding of Disabled American 
Veterans, et. al. v. Secretary of Department of Veterans 
Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir., May 1, 2003).

To assist the RO, the Board has reviewed the record and 
identified specific deficiencies that must be addressed.  
First, in his substantive appeal, the appellant stated that 
he had been receiving disability benefits from the Social 
Security Administration since 1994 based on his hypertension.  
Review of the claims file shows a copy of the decision, but 
no request has been made to that agency for any medical 
records that were developed in the course of considering the 
appellant's disability claim.  This must be done.  VA is 
required to obtain evidence from the Social Security 
Administration, including decisions by the administrative law 
judge, and give the evidence appropriate consideration and 
weight.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  



Second, the VCAA requires that the appellant must be provided 
with an examination when the facts and circumstances of a 
particular case warrant it.  38 C.F.R. § 3.159(c)(4) (2002).  
The Board finds that a VA examination for the specific 
purpose of determining the etiology of the appellant's 
hypertension, and in particular, of determining whether 
hypertension's origin can be associated with his periods of 
service, is essential to the proper development of his claim.  

This case is REMANDED to the RO for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 are fully complied with 
and satisfied.  At the very least, the 
appellant should be provided a letter 
notifying him of the provisions of the 
VCAA and their effect on his particular 
claim for service connection.  This letter 
should also contain a statement disclosing 
the type of evidence that would be 
essential to the success of his claim, as 
well as a statement as to which portion, 
if any, of the evidence is to be provided 
by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the 
claimant.

2.  The RO should request the appellant's 
medical and adjudication records from the 
Social Security Administration.  
Associate all correspondence and any 
records received with the claims file.  
The RO should continue to request these 
records, either until the records are 
obtained or it is reasonably certain that 
the records do not exist or that further 
efforts to obtain the records would be 
futile.  All efforts to obtain these 
records should be fully documented, and 
the Social Security Administration must 
provide a negative response if records 
are not available.

3.  After obtaining as many of the above 
records as possible, to include any 
additional evidence identified by the 
appellant, schedule him for an 
examination to show the nature, extent, 
and etiology of the appellant's 
hypertension disorder.  The claims folder 
must be made available to the examiner 
for review in connection with the 
examination.  The examiner should review 
the appellant's claims folder and 
evidence in the examination report that 
the records contained therein have been 
reviewed.  

Because the appellant had service with 
the National Guard, the examiner should 
be sure to address the following 
questions specifically as asked: 

(a)	Is it at least as likely as not that 
the appellant's diagnosed hypertension 
had its origin in the appellant's 
initial period of active service from 
July 1982 to December 1982?
(b)	Is it at least as likely as not that 
the appellant's hypertension can 
otherwise be etiologically attributed 
to any of the appellant's periods of 
active duty for training between 1984 
and 1988?  See second page of this 
decision for a list of those dates.  
service.  
(c)	If the examiner determines that 
hypertension originated prior to or 
between any period of active duty for 
training that occurred between 1984 
and 1988, the examiner should offer an 
opinion as to whether it is as likely 
as not that the appellant's 
hypertension was aggravated during any 
subsequent period of active duty for 
training.  
(d)	If there was an increase in severity 
of hypertension during any period of 
active duty for training between 1984 
and 1988, subsequent to the initial 
diagnosis of the disease, a 
distinction should be drawn between 
any temporary exacerbation of symptoms 
as opposed to an increase in the level 
of disability beyond natural 
progression.  

A complete rationale for all opinions 
expressed is respectfully requested.  

4.  Thereafter, the RO should readjudicate 
the appellant's claim.  If a complete 
grant of the claim of entitlement to 
service connection for hypertension 
remains denied, the appellant should be 
provided a supplemental statement of the 
case.  The supplemental statement of the 
case must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to comply with due 
process considerations.  The Board intimates no opinion as to 
the ultimate outcome of this case.  The appellant need take 
no action unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



